Citation Nr: 1527799	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for diabetic neuropathy.

4.  Entitlement to service connection for incontinence.  

5.  Entitlement to service connection for spinal stenosis.

6.  Entitlement to service connection for a stomach hernia.

7.  Entitlement to service connection for ischemic heart disease.

8.  Entitlement to service connection for tinnitus.

9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes.
10.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction.

11.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea.

12.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pes planus.

13.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

14.  Entitlement to an initial compensable rating for bilateral hearing loss.

15.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the lumbar spine.

16.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee.

17.  Entitlement to an initial rating higher than 10 for osteoarthritis of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before a Decision Review Officer (DRO) in June 2008.  The Veteran also testified at a Board hearing in Montgomery, Alabama in June 2002.  This Judge retired and the Veteran was offered another hearing.  The Veteran and his ex-wife testified at a second Board hearing at the RO in Montgomery, Alabama in April 2011.  These transcripts have been associated with the file.

The claim for service connection for a psychiatric disability was last remanded by the Board in March 2014. 

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a muscle disorder affecting the whole body was raised in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran submitted timely notices of disagreement in May and September 2014 for the following claims: entitlement to service connection for a cervical spine disability, diabetic neuropathy, incontinence, spinal stenosis, a stomach hernia, ischemic heart disease, and tinnitus; whether new and material evidence has been submitted to reopen claims for entitlement to service connection for diabetes, erectile dysfunction, sleep apnea, pes planus, and hypertension; and entitlement to higher initial ratings for bilateral hearing loss, a lumbar spine condition, a left knee condition, and a right knee condition.  A statement of the case (SOC) should be issued regarding these claims upon remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim of entitlement to service connection for a psychiatric condition, the Veteran underwent a VA examination in July 2014 pursuant to the March 2014 Board remand.  The examiner diagnosed the Veteran with personality disorder not otherwise specified with anti-social and paranoid features, cognitive disorder not otherwise specified, alcohol use disorder, and unspecified depressive disorder.  She eventually provided negative etiological opinions for all of these conditions.

While the examiner noted that the Veteran was diagnosed with schizoaffective disorder in the past, she did not provide comment on whether she believed he possessed this condition and whether it was related to service.  Additionally, as the condition is a "psychosis," it qualifies for the presumptive service connection.  See 38 C.F.R. §§ 3.309, 3.384.  Given the March 2002 statement by a private physician that it was his opinion that the Veteran's 1974 psychiatric diagnoses, including paranoid personality disorder, were likely early manifestations of the schizoaffective disorder, an addendum opinion is necessary on this possibility and should be solicited on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC concerning the Veteran's additional claims of entitlement to service connection for a cervical spine disability, diabetic neuropathy, incontinence, spinal stenosis, a stomach hernia, ischemic heart disease, and tinnitus; whether new and material evidence has been submitted to reopen claims for entitlement to service connection for diabetes, erectile dysfunction, sleep apnea, pes planus, and hypertension; and entitlement to higher initial ratings for bilateral hearing loss, a lumbar spine disability, a left knee disability, and a right knee disability.  Advise the Veteran that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect the appeal to the Board concerning these additional claims.  38 C.F.R. §§ 20.200, 20.302(b).

2.  Then, send the claims file back to the July 2014 examiner for an addendum opinion concerning the Veteran's claim for service connection for a psychiatric disability.  Following review of the claims file, including the July 2014 examination report and a copy of this remand, the examiner should address the following:

* Does the Veteran suffer from schizoaffective disorder?

* If so, is it at least likely as not (50 percent or greater probability) that the schizoaffective disorder was caused by his active duty service or incepted within one year of his December 1974 discharge?

The examiner must provide a detailed rationale for each opinion generated.  If she believes that the Veteran does not possess schizoaffective disorder, she must explain why she disagrees with the multiple private treatment records which document this diagnosis.  The examiner must consider the Veteran's 1974 and 1975 psychiatric treatment for paranoid personality disorder and psychophysiological musculoskeletal disorder and the March 2002 private opinion that these early conditions were possibly manifestations of the schizoaffective disorder.  

If the examiner who performed the July 2014 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  If any benefits sought in connection with the remanded claims are denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







